Appellant was convicted of murder and his punishment assessed at twenty years in the penitentiary. *Page 255 
The case was tried on June 6, 1914, on which date the verdict was rendered. The motion for new trial was overruled and notice of appeal given to this court on June 27, 1914. The record was not filed in this court until January 29, 1915, — seven months and two days after the final judgment in the lower court. The record contains less than eighteen typewritten pages. It should have been filed in this court within a very few days after the final judgment was rendered and in no event later than September 25th. If it had been, the case would have been disposed of and the appellant in the penitentiary or the case reversed about four months ago. Instead of that, El Paso County has been put to the expense of guarding and feeding this prisoner this extra time.
We have made it plain heretofore that this court will enforce the law and require the clerks of the lower courts to have the records here within not less than the ninety days prescribed by law, or they will be made to suffer the consequences. Recently the records in several other cases have been thus delayed. This is but another warning to the clerks that if they persist in violating the law in this way it will be the duty of this court to impose the penalty of the law upon them for their neglect and failure. Most of the clerks comply with the law in this respect, we are glad to state. It is only occasionally here and there one does not.
There is neither a statement of facts nor bills of exceptions in this record. In the absence of these no question is raised which can be reviewed. The judgment must, therefore, necessarily be affirmed.
Affirmed.